DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 7/18/22 is acknowledged. Applicant amended group II claims 15-22 to depend from claim 1. However, examiner notes that claim 21 recites third solder joints comprising a third solder having a third melting point temperature that is greater than the second melting point temperature of the second solder. This is opposite from the elected claim 6 which recites heating the third solder to a third temperature that is lower than the first and second melting temperatures. Therefore, claims 21-22 belong to mutually exclusive species and are patentably distinct. Since Applicant has elected group I, claims 21-22 of group II are hereby withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Accordingly, claims 1-20 are being examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (“High Reliability Mid-temperature Pb-Free Alloy for Multi-Step Soldering”, Electronics Packaging Technology Conference, IEEE, 2017, hereafter “Choudhury”, see attached NPL) in view of Liebman et al. (US 5167361, “Liebman”).
Regarding claim 1, Choudhury discloses a method of multi-step reflow soldering using Pb-free solders for electronics assembly (pg. 1), comprising: multi-step soldering wherein critical components with higher reflow temperatures are soldered to a printed circuit board first using a first solder (standard SAC 305 solder) and then, other components are soldered to the circuit board using a lower temperature solder in a subsequent reflow (pg. 1- top right column). The reflowed first solder is intrinsically cooled to some extent to form first solder joints before subsequent second reflow to form second joints. Choudhury also discloses that such multi-step soldering is useful for applications in LED light engines, general light and consumer electronics (pg. 1). Accordingly, Choudhury teaches at least two different reflow processes for mounting multiple components on the same printed circuit board.
Choudhury does not explicitly show electrical contacts of the respective electrical components and the circuit board. However, such configuration is well-known in the art. Liebman (also drawn to surface mounting components to printed circuit board) teaches positioning a first solder 16 between and in contact with one or more electrical contacts 22/24/28 of a first electronic component 20/26 and one or more mating first electrical contacts 12 of a printed circuit board 10 (PCB); then heating the first solder to a first temperature to reflow the first solder (fig. 1C); then allowing the reflowed first solder to cool to form one or more first solder joints attaching the electrical contacts of the first electronic component to the first electrical contacts of the PCB (fig. 1C; col. 3, lines 5-15); then positioning a second solder 18 in contact with one or more electrical contacts 36/38/42 of a second electronic component 40/46 and one or more mating second electrical contacts 14 of the PCB; then heating the second solder to a second temperature to reflow the second solder; and then allowing the reflowed second solder to cool to form one or more second solder joints attaching the electrical contacts of the second electronic component to the second electrical contacts of the PCB (fig. 1E; col. 3, lines 15-26). In this manner, Liebman teaches that higher packing density of surface mount components is achieved (col. 1, lines 16-19), useful for fabrication of chip-scale package (CSP) and multi-chip modules in continuously shrinking microelectronic devices such as mobile devices, hard disk drives, laptops, and similar consumer electronics. Choudhury already discloses second reflow process of heating the second solder to a second temperature that is lower than the first temperature to reflow the second solder without reflowing the first solder joints. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to mount two types of electrical components with two sequential reflow steps in the multi-step soldering method of Choudhury in order to manufacture higher-density chip-scale package (CSP) or multi-chip modules useful in continuously shrinking microelectronic devices such as mobiles, laptops, other consumer electronics as well as general lighting, as suggested by Choudhury.
As to claim 2, Choudhury discloses that the first solder is SAC 305 (Sn-3Ag-0.5Cu- pg. 1, right column); and where the second solder is at least one of Sn-Bi-Ag alloy or Sn-In alloy (pg. 2- Table 1, figs. 4-5).  
As to claim 3, Choudhury discloses the first solder being SAC 305, which has a melting temperature greater than or equal 220°C; and where the lower-melting second solder has a temperature is less than 200°C (pg. 2- Table 1).  
As to claim 4, Liebman shows that the electrical contacts of the PCB comprise electrically conductive pads 12/14; where the electrical contacts of the second electronic component comprise electrically-conductive leads (fig. 1). Liebman discloses applying solder paste to the electrical contacts on the printed circuit board (fig. 1B; col. 1, lines 49-52). Choudhury also discloses using the alloy in the form of a solder paste (pg. 1- abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize solder paste in the combination of Choudhury and Liebman since it is a conventional solder form.
As to claim 7, rejection of claim 1 above is incorporated herein. This claim merely differs from claim 1 in mounting the first and second electrical components to the same first side with corresponding contacts on the PCB. Liebman discloses mounting the first and second electrical components 20-26 on the same side (top side- fig. 1C) with corresponding first and second mating electrical contacts of the PCB (fig. 1C). Accordingly, the combination of Choudhury & Liebman includes the method further comprising: positioning the first solder between and in contact with the one or more electrical contacts of the first electronic component and the one or more mating first electrical contacts disposed on the first side of the printed circuit board (PCB); then heating the first solder to the first temperature to reflow the first solder; then allowing the reflowed first solder to cool to form the one or more first solder joints attaching the electrical contacts of the first electronic component to the first electrical contacts disposed on the first side of the PCB; then positioning the second solder in contact with the one or more electrical contacts of the second electronic component and the one or more mating second electrical contacts disposed on the first side of the PCB; then heating the second solder to the second temperature that is lower than the first temperature to reflow the second solder without reflowing the first solder joints; and then allowing the reflowed second solder to cool to form the one or more second solder joints attaching the electrical contacts of the first electronic component to the second electrical contacts disposed on the first side of the PCB.  
As to claim 13, Liebman discloses applying solder paste to the electrical contacts on the printed circuit board (fig. 1B; col. 1, lines 49-52). Choudhury also discloses using the alloy in the form of a solder paste (pg. 1- abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize solder paste for the first & second solders in the combination of Choudhury and Liebman since it is a conventional solder form.
As to claim 14, in the combination of Choudhury & Liebman above, the method comprises: 6positioning the first solder between and in contact with one or more electrical contacts of the first electronic component and the one or more mating first electrical contacts of a printed circuit board (PCB); then heating the first solder to a temperature above the first melting point temperature to reflow the first solder while it is in simultaneous contact with the electrical contacts of the first electronic component and the mating first electrical contacts of the printed circuit board (PCB); then allowing the reflowed first solder to cool to form the one or more first solder joints between the first electrical contacts of the first electronic component and the mating first electrical contacts of the PCB to attach the electrical contacts of the first electronic component to the first electrical contacts of the PCB; then positioning the second solder between and in contact with one or more electrical contacts of the second electronic component and the one or more mating second electrical contacts of the PCB; then heating the second solder to a temperature above the second melting point temperature and below the first melting point temperature to reflow the second solder without reflowing the first solder joints, and while the second solder is in simultaneous contact with the electrical contacts of the second electronic component and the mating second electrical contacts of the PCB; and then allowing the reflowed second solder to cool to form the one or more second solder joints between the electrical contacts of the second electronic component and the mating second electrical contacts of the PCB to attach the electrical contacts of the second electronic component to the second electrical contacts of the PCB.  The claim would have been obvious for essentially the same reasons as set forth in claim 1 above.
As to claim 15, rejection of claim 1 above is incorporated herein. The combination of Choudhury & Liebman discloses one or more first solder joints formed to attach the electrical contacts of the 7first electronic component to the first electrical contacts of the PCB are disposed between the electrical contacts of the first electronic component and the mating first electrical contacts of the PCB, the first solder joints comprising a first solder having a first melting point temperature; and where the one or more second solder joints formed to attach the electrical contacts of the second electronic component to the second electrical contacts of the PCB are disposed between the electrical contacts of the second circuit component and the mating second electrical contacts of the PCB, the second solder joints comprising a second solder having a second melting point temperature that is less than the first melting point temperature of the first solder.  
As to claim 16, Choudhury discloses that the first solder is SAC 305 (Sn-3Ag-0.5Cu- pg. 1, right column); and where the second solder is at least one of Sn-Bi-Ag alloy or Sn-In alloy (pg. 2- Table 1, figs. 4-5).  
As to claim 17, Liebman shows that the electrical contacts of the PCB comprise electrically conductive pads 12/14; where the electrical contacts of the second electronic component comprise electrically-conductive leads (fig. 1). Liebman discloses applying solder paste to the electrical contacts on the printed circuit board (fig. 1B; col. 1, lines 49-52). Choudhury also discloses using the alloy in the form of a solder paste (pg. 1- abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize solder paste in the combination of Choudhury and Liebman since it is a conventional solder form.
As to claim 20, Liebman shows that the first and second mating electrical contacts 12 are disposed on a same common side of the PCB (top side- fig. 1B).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Liebman as applied to claim 1 above, and further in view of Pharand (US 9111793).
As to claim 5, Choudhury or Liebman does not disclose the component contacts comprising electrically conductive solder balls having a higher melting temperature. However, using solder balls with different temperatures is known in the semiconductor art. Pharand (also drawn to joining chip to a substrate for packaging IC- col. 1- Background) teaches soldering an electronic component/chip 102 to electrical contacts of a PCB 114 (fig. 7), wherein the component contacts 104a comprises electrically conductive solder balls of two different lead-free alloys, wherein one solder alloy has a higher melting temperature than the other, and the structure is heated to reflow the solder balls (figs. 3-4; col. 4, lines 45-57; col. 5, lines 1-15). Pharand teaches that higher melting solder alloy may be used to form a voltage connection and tailored to address the operational requirements of each corresponding solder connection, for example, higher current voltages (col. 4, lines 15-25; col. 5, lines 18-26). In this manner, the solder connections experiencing higher current density may benefit from improved electromigration performance; on the contrary, some solder connections with lower current density may benefit from being stiffer to prevent damage or cracking, thereby improving the performance (col. 6, lines 20-25, 35-45). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to reflow solder balls having a higher melting point temperature on the electrical contacts of the second component in method of Choudhury & Liebman with the motivation of providing desired electrical functionality such as higher current voltages, which would provide the benefit of improved electromigration performance, as suggested by Pharand. Thus, combination of Choudhury, Liebman and Pharand discloses 
positioning the electrically conductive solder balls in contact with the electrical contacts of the second electronic component and heating the electrically conductive solder balls to a third temperature to reflow the solder balls; and then allowing the reflowed solder balls to cool to attach the solder balls to the electrical contacts of the second electronic component; where the second temperature is less than the melting point temperature of the solder of the solder balls.  
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Liebman as applied to claims 1 & 15 above, and further in view of Shearer (WO 2014/0182100 A1, see attached WO document).
As to claims 6 and 19, Choudhury does not disclose positioning a third solder in contact with a third electronic component and with mating electrical contacts of the PCB. However, Liebman discloses positioning a third solder in contact with a third electronic component 40/46 and with mating third electrical contacts of the PCB (fig. 1E). Liebman is silent as to heating the third solder to a third temperature lower than the first and second 3temperatures to reflow the third solder. Shearer (directed to soldering and high temperature applications) teaches that it has been known to carry out multi-step soldering in which consecutive joints are soldered at sequentially lower temperatures, so as to maintain the integrity of preceding joints. Such multi-step soldering operations are commonly used for consumer electronic products (Background- [0006]). Reading this, one skilled in the art would appreciate that a third or even fourth component can be mounted to the PCB using sequential lower melting solder(s) and reflow temperature(s) to manufacture a desired assembly, such as a consumer mobile device. Choudhury also utilizes multi-step soldering method to manufacture higher-density consumer microelectronic devices such as mobiles, laptops, or general lighting (pg. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to position a third electronic component with a third solder and to reflow the third solder at a temperature lower than the first and second 3temperatures in order to maintain the integrity of the preceding first and second solder joints. Moreover, doing so would enable to manufacture a desired multi-chip, higher-density consumer microelectronic device such as mobile or laptop, as suggested by Choudhury and Shearer. Thus, combination of Choudhury, Liebman and Shearer includes positioning a third solder in contact with one or more electrical contacts of a third electronic component and one or more mating third electrical contacts of the PCB; then heating the third solder to a third temperature lower than the first and second 3temperatures to reflow the third solder without reflowing the first and second solder joints; and then allowing the reflowed third solder to cool to form one or more third solder joints attaching the third electronic component to the third electrical contacts of the PCB.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Liebman as applied to claim 1 above, and further in view of Pharand (US 9111793).
As to claim 18, Choudhury or Liebman does not disclose the component contacts comprising electrically conductive solder balls having a higher melting temperature than second solder. However, using solder balls with different temperatures is known in the semiconductor art. Pharand (also drawn to joining chip to a substrate for packaging IC- col. 1- Background) teaches soldering an electronic component/chip 102 to electrical contacts of a PCB 114 (fig. 7), wherein the component contacts 104a comprises electrically conductive solder balls of two different lead-free alloys, wherein one solder alloy has a higher melting temperature than the other, and the structure is heated to reflow the solder balls (figs. 3-4; col. 4, lines 45-57; col. 5, lines 1-15). Pharand teaches that higher melting solder alloy may be used to form a voltage connection and tailored to address the operational requirements of each corresponding solder connection, for example, higher current voltages (col. 4, lines 15-25; col. 5, lines 18-26). In this manner, the solder connections experiencing higher current density may benefit from improved electromigration performance; on the contrary, some solder connections with lower current density may benefit from being stiffer to prevent damage or cracking, thereby improving the performance (col. 6, lines 20-25, 35-45). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to reflow solder balls having a higher melting point temperature on the electrical contacts of the second component in method of Choudhury & Liebman with the motivation of providing desired electrical functionality such as higher current voltages, which would provide the benefit of improved electromigration performance, as suggested by Pharand. Thus, combination of Choudhury, Liebman and Pharand discloses that the electrical contacts of the second electronic component comprise electrically conductive solder balls with a higher melting point temperature than the melting point temperature of the second solder. 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735